Citation Nr: 1447857	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability status post a spinal fusion and laminectomy.

2.  Entitlement to service connection for prostate cancer, secondary to herbicide and/or chemical exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1961 to October 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was remanded to the RO in November 2013.  The Board finds that the agency of original jurisdiction complied with the mandates of the Board remand and obtained the requested VA medical opinions and Social Security Administration (SSA) records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1. The Veteran did not serve in Korea from April 1968 through July 1969, did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era, and he was not exposed to herbicides in service.

2.  No disease or chronic symptoms of prostate cancer were manifested during service or were continuously manifested in the years after service and prostate cancer was not manifested to a degree of ten percent within one year of service separation.  

3.  Prostate cancer was diagnosed many years after service and there is no competent evidence that establishes that the prostate cancer is related to disease or injury or other event in service.  

4.  The Veteran did not have an injury to the lumbar spine in active service, and he did not have chronic back symptoms in active service or continuous or recurrent symptoms since service separation. 

5.  The lumbar spine disability status post spinal fusion and laminectomy did not manifest within one year of service separation.  

6.  The lumbar spine disability status post spinal fusion and laminectomy first manifested many years after service separation and is not related to disease or injury or other event in active service but are related to a post-service injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a lumbar spine disability status post spinal fusion and laminectomy have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a notice letter to the Veteran in March 2008 prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Medical records and operation reports from twelve different private health care providers were obtained and associated with the claims file.  The Veteran's SSA records were obtained and associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2008 and medical opinions were obtained in 2014 as to the nature and etiology of the claimed disabilities.  The Board finds that the VA examinations and opinions are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  Opinions as to whether the claimed disabilities are related to service were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, arthritis and malignant tumors such as prostate cancer, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) .

The Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  See Veterans Benefits Administration (VBA) "Fact Sheet" dated in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. doc).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Service Connection for Prostate Cancer

The Veteran argues that his prostate cancer is due to the exposure to Agent Orange, DDT, fuel, and other chemicals while serving in Korea in 1963 and 1964.  In a 2008 statement, the Veteran indicated that he served for 13 months in the Korean DMZ and he was doused with Agent Orange, he saw trucks spraying plants, and he slept in a bunk where cup of DDT was spread under the mattress cover every other week.  

The medical evidence shows a diagnosis of prostate cancer in 1995.  The medical evidence shows that in June 1995, the Veteran underwent a radical retropubic prostatectomy for prostate adenocarcinoma.  The April 2008 VA genitourinary examination report shows a diagnosis of adenocarcinoma of the prostate status post radical retropubic prostatectomy with bilateral pelvic lymph node dissection with no recurrence at this time. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he did not have service in Korea from April 1968 through July 1969 along the Korean DMZ with either the 2nd or 7th Infantry Divisions of the United States Army.  The service records show that the Veteran served on active duty from November 1961 to October 1964 with the 1st Battalion, 8th Calvary.  The evidence shows that he served in Korea several years prior to the time period that DoD determined that herbicides were used in Korea.  Although the Veteran served in Korea, he served outside of the time in which the VA has recognized herbicide usage and he has not provided any direct evidence to prove that he or his unit were otherwise exposed.  The Board finds that there is no presumption for exposure to herbicides for the Veteran's service and he is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

However, the Board notes that the Veteran has also asserted that he was exposed to chemicals such as DDT and diesel fuel to treat insect infestation while stationed in Korea.  See Veteran's May 2008 Statement.  He also asserts that he may have been exposed to mustard gas during testing while stationed in Texas.  

The Board finds that the Veteran's own assertions that he was exposed to herbicides and a variety of chemicals including DDT and mustard gas to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or seeing a substance sprayed on a plant or dusted on his bed, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to Agent Orange, DDT, mustard gas, and other chemicals are not competent and have no probative value.  The Veteran has not submitted competent evidence to support his contentions that he was exposed to such chemicals in service.  His service treatment records do not document such exposure.  

The claim of service connection for prostate cancer on a presumptive basis as due to Agent Orange exposure also must fail since the presumption set forth in 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 does not apply because the Veteran does not have the requisite service.  

However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the weight of the competent and credible evidence establishes that the prostate cancer first manifested in 1995 over 30 years after service and there is no competent evidence which relates this disorder to service or to disease or injury in service.  The Veteran has not submitted competent evidence to link the development of this disorder to active service.  

There is no evidence of prostate cancer in service or for many years thereafter.  Separation examination in August 1964 indicates that examination of the genitourinary system was normal.  There is no evidence of symptoms, complaints or diagnosis of prostate cancer in service or within one year after service separation in October 1964.  The Board also finds that the Veteran did not experience continuous symptoms of prostate cancer in service or since service separation.  There is no competent evidence of chronic or continuous symptoms of prostate cancer since separation from service until the time of the diagnosis 30 years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.   

The post service treatment records show that prostate cancer was diagnosed in 1995, over 30 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent evidence to establish a nexus between the prostate cancer and any documented event or incident of service.  There is no medical evidence that links this disorder to service.  

There is competent and credible evidence which establishes that the prostate cancer is not related to active service including the alleged exposure to DDT and fuel.  Even if the Board concedes exposure to DDT and diesel fuel in service, there is competent and credible evidence that the prostate cancer is not due to or caused by this exposure.  A VA medical opinion was obtained in June 2014.  The VA examiner was asked to render a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer was caused by exposure to a variety of chemicals including DDT and diesel fuel.  

The VA examiner indicated that as per medical literature review, the etiology of the prostate cancer is unknown except for the VBA presumed cause from agent orange.  The VA examiner further stated that DDT and diesel fuel are not likely to cause prostate cancer as per medical literature review.  The VA examiner noted that he was unable to provide an opinion as to whether the Veteran's prostate cancer was caused by exposure to a variety of chemicals without knowing what are the "variety of chemicals" are.  As noted above, although the Veteran did asserted that he was exposed agent orange, DDT, mustard gas and diesel fuel, the Board has found his bare assertions to be of no probative value. 

The Veteran's own assertions that the prostate cancer is related to service to include herbicide exposure and a variety of chemicals in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.   Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  The types of symptoms that can be linked to exposure to specific chemicals would require knowledge of the make-up of those chemicals, the side effects of chemicals, and knowledge of a variety of diseases and ability to distinguish a cause among other potential risk factors for such diseases.  Courts have found that the types of injuries and diseases that may be caused by exposure to chemicals to be generally be beyond the competence of a lay person.  See Claar v. Burlington N.R. Co., 29 F.3d 499, 504 (9th Cir. 1994)("Plaintiffs, not having proffered any admissible expert testimony, have no evidence that workplace exposure to chemicals played any part, no matter how small, in causing their injuries.").  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the prostate cancer is related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for prostate cancer is denied.   

Service Connection for a Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability probably started when he was in active duty.  In a 2008 statement, the Veteran stated that his back problems probably started when he was a "Gung Ho Soldier."  He stated that if he hurt himself, he just kept on going because he had no choice.  He stated that often times, someone had to pick him up around his shoulder and pop his back into place. 

There is competent evidence of a current lumbar spine disability.  MRIs and CT scans show findings of degenerative joint disease of the lumbar spine dating back to 2001.  See the August 2004 SSA medical evaluation.  A January 2005 MRI shows findings consistent with significant dick degeneration at L2-3, L3-4, and L4-5.  In April 2005, the Veteran underwent a decompressive lumbar laminectomy at L2-L5 followed by a L2-L5 spinal fusion.  The preoperative and postoperative diagnosis was lumbar spinal stenosis with scoliosis and degenerative disk disease.  An April 2008 VA examination report indicates that x-ray examination revealed evidence of hardware with spinal fusion extending from L2-l5 and evidence of a laminectomy.  The diagnosis was status post spinal fusion with a laminectomy in April 2005 and no neurological deficiency.  

The service treatment records do not document treatment for a lumbar spine injury or disability.  The service treatment records do not show a diagnosis of a lumbar spine disability to include spinal stenosis or disc disease.  The November 1961 enlistment examination indicates that physical examination of the spine was normal.  It was noted that the Veteran's physical profile at entrance involved the lower extremity, feet, legs, lower back, and lower spine, however, a spine disability was not detected or diagnosed.  The August 1964 separation examination report notes that examination of the spine was normal.  The Veteran specifically denied having a bone, joint or other deformity or arthritis.  

The weight of the evidence establishes that the lumbar spine disability first manifested after service and is due to a post-service back injury.  The Veteran himself relates the back symptoms to a post-service back injury.  In a 2008 statement, the Veteran stated that his back problem started in 1970.  He stated that he was working on a lawn mower in the back yard, he bent over to pick up a screwdriver and something popped out in his back and down he went.  He stated that he had extreme pain in his back that prevented him from getting up and he could not feel his leg.  He went to the hospital, was in traction for 4 days, and was off from work for several weeks.  The Veteran related a history of back symptoms including pain and related the history of back surgery in 2005.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a lumbar spine disability in service or soon after service separation, but he began to experience the chronic and continuous symptoms of a back disability after the post-service back injury.  As noted that service treatment records do not document chronic back symptoms and physical examination of the spine was normal upon service separation in August 1964.  The Veteran separated from service in October 1964.  There is no competent evidence of a diagnosis of a lumbar spine disability within one year after service separation.  

The Veteran first related a history of back symptoms in service in 2008.  The Board finds that the service medical evidence generated at the time of service to be more probative than the Veteran's own lay statements that he made in connection with his claim for service connection in 2008.  The Board finds that the Veteran's own statements as to the back symptoms in service to have little or no credibility because the statements are not supported by the service medical evidence, the Veteran first made these statements 40 years after service and the event in question, and he first made these statements in connection with his claim for compensation benefits.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the weight of the competent and credible evidence establishes that the lumbar spine disability first manifested several years after service and there were no chronic and continuous back symptoms in service or soon after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) or (b) is not warranted.   

There is no competent evidence to establish a nexus between the current lumbar spine disability and service.  In fact, there is competent and credible evidence that establishes that the current lumbar spine disability is not related to injury or event in service.  

In April 2008, the Veteran was afforded a VA spinal examination to determine the etiology of his back condition.  The Veteran reported that while in service in 1961, he experienced chronic low back pain.  It was noted that there was no history of specific injury.  The Veteran indicated that he continued working; he used to be a radio teletype worker and had to carry heavy equipment.  The Veteran said he did not see a doctor for his back condition but he had medications from medics.  He reported that several years after his discharge from the military, he fell in his backyard in 1971 and sustained injury to his back.  He was hospitalized and was treated in traction.  He has also received treatment from a chiropractor.  He continued to see a doctor for conservative treatment and he had physical therapy, epidural injections, and medications without improvement.  It was noted that in April 2005, he underwent back surgery with a fusion which gave him some relief for a short time, but after that, the pain recurred and has been persistent and making it difficult for him to move around. 

The examiner reviewed the case file, noted the Veteran's medical history, and opined that the Veteran's condition "[was] not due to, or caused by [his] military service."  An additional medical opinion as to whether the disability was related to service was obtained in March 2014.  The VA examiner opined that the lumbar spine condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner indicated that he had reviewed the Veteran's claims file, VBMS file, and the previous back examination.  The VA examiner stated that the service treatment records demonstrate some chronic back pain however no specific injury, and there were no reports of back problems after service prior to his fall in 1971 at his home while discharged from service.  The VA examiner stated that the 1971 fall required hospitalization and traction treatment and was likely the cause of his back problems. 

There is no competent evidence to establish a nexus between the current lumbar spine disability and service.  The Veteran's own assertions that the lumbar spine disability probably began in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of spinal stenosis and disc disease would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the disc degeneration is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.  

The weight of the competent and credible evidence establishes that the Veteran's current lumbar spine disability did not manifest in service, was first diagnosed after service separation, is not caused by an in-service event or injury, is not related to active service, and is related to the post-service back injury in 1970 or 1971.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is denied. 

Service connection for a lumbar spine disability status post a spinal fusion and laminectomy is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


